Exhibit 10.25

EXECUTION COPY

AMENDMENT NO. 3 TO

CREDIT AGREEMENT

AMENDMENT NO. 3, dated as of December 8, 2011 (this “Third Amendment”), to the
Credit Agreement, dated as of August 23, 2006 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among BROAD VIEW NETWORKS HOLDINGS, INC., a Delaware corporation (“Holdings”),
BROADVIEW NETWORKS, INC., a Delaware corporation (“Broadview Networks”),
BROADVIEW NETWORKS OF MASSACHUSETTS, INC., a Delaware corporation (“Broadview
MA”), BROADVIEW NETWORKS OF VIRGINIA, INC., a Virginia corporation (“Broadview
VA”), BRIDGECOM INTERNATIONAL, INC. , a Delaware corporation (“Bridgecom
International” and, together with Holdings, Broadview Networks, Broadview MA,
Broadview VA, and Bridgecom International, the “Borrowers”), the various
financial institutions and other Persons from time to time parties thereto
(collectively, the “Lenders”), JEFFERIES & COMPANY, INC., as sole syndication
agent (in such capacity, the “Syndication Agent”), and THE CIT GROUP/BUSINESS
CREDIT, INC. (“CIT”), as administrative agent (in such capacity, the
“Administrative Agent”), collateral agent and documentation agent for the
Lenders.

BACKGROUND

The Borrowers, the Lenders, the Syndication Agent and the Administrative Agent
are parties to the Credit Agreement, as amended by (i) that certain Amendment
No. 1 dated as of July 27, 2007, and (ii) that certain Amendment No. 2 dated as
of November 12, 2010 (as in effect prior to this Third Amendment, the “Existing
Credit Agreement” and as amended hereby and from time to time hereafter, the
“Credit Agreement”).

The Borrowers have requested that the Administrative Agent and the Lenders
extend the Maturity Date under and further amend the Existing Credit Agreement,
all as more fully set forth herein.

The Administrative Agent and the Lenders are amenable to the foregoing requests,
all as more fully set forth and on the terms and conditions contained herein.

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

Section 1. DEFINED TERMS.

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Existing Credit Agreement.

Section 2 AMENDMENT TO THE EXISTING CREDIT AGREEMENT.

2.1 Amendment and Addition of Certain Defined Terms. Section 1.1 of the Existing
Credit Agreement shall be amended to (a) add the following new defined terms:
“Third Amendment” and “Third Amendment Effective Date”, and (b) amend and
restate the following defined terms: “Applicable Margin” and “Maturity Date”,
all of which are deemed inserted in their proper alphabetical order, as set
forth below:

“Applicable Martin” means (i) 2.75% per annum with respect to LIBOR Rate Loans
and 1.75% per annum with respect to Base Rate Loans, (ii) commencing on the
Second Amendment Effective Date, 3.00% per annum with respect to LIBOR Rate
Loans and 2.00% per annum with respect to Base Rate Loans, and (ii) commencing
on the Third Amendment Effective Date, 3.25% per annum with respect to LIBOR
Rate Loans and 2.25% per annum with respect to Base Rate Loans.

 

1

Amendment No. 3 to Credit Agreement CIT/BROADVIEW NETWORKS



--------------------------------------------------------------------------------

“Maturity Date” means the earliest to occur of (a) June 1, 2012, (b) the date
that the Revolving Credit Commitment is reduced to $0 pursuant to Section 2.5,
or (c) the date of termination of the Revolving Credit Commitment by the
Administrative Agent on behalf of the Lenders pursuant to Section 10.2(a).

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
on or about December 8, 2011, among the Administrative Agent, the Syndication
Agent, the Lenders and the Borrowers.

“Third Amendment Effective Date” has the meaning assigned thereto in the Third
Amendment.

2.2 Field Examination Reimbursement. Notwithstanding anything contained in the
Credit Agreement to the contrary and without in any way limiting the
Administrative Agent’s right to reimbursement for (or payment by the Borrowers
of) collateral audits and field examinations to the extent contemplated by
Section 12.3 thereof or otherwise, the Borrowers will be responsible to pay all
costs and expenses incurred by the Administrative Agent in connection with
collateral appraisals, collateral audits and field examinations performed or to
be performed in connection with this Third Amendment.

Section 3 GENERAL RELEASE; INDEMNITY

3.1 Release. In consideration of, among other things, the Lenders’ execution and
delivery of this Third Amendment, each of the Credit Parties, on behalf of
itself and its successors and assigns (collectively, “Releasors”), hereby
forever waives, releases and discharges to the fullest extent permitted by law,
and hereby agrees to hold each Releasee (as defined below) harmless from, any
and all claims (including, without limitation, crossclaims, counterclaims,
rights of set-off and recoupment), causes of action, demands, suits, costs and
expenses, and damages (collectively, the “Claims”), that any Releasor now has or
hereafter may have, of whatsoever nature and kind, whether known or unknown,
whether now existing or hereafter arising, whether arising at law or in equity,
against the Administrative Agent, the Lenders and their respective affiliates,
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and their respective successors and assigns and each and all
of the officers, directors, employees, consultants, agents, attorneys and other
representatives of each of the foregoing (collectively, the “Releasees”), based
in whole or in part on facts, whether or not now known, existing on or before
the execution of this Third Amendment; provided that (a) such release shall only
relate to Claims arising directly and primarily from or relating directly and
primarily to the Loan Documents and (b) such release shall not apply to Claims
resulting from the gross negligence or willful misconduct of the Releasee
relating directly and primarily to the Loan Documents. In entering into this
Third Amendment, each of the Credit Parties, has consulted with, and been
represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Releasees and hereby agree and
acknowledge that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof. The provisions of this
Section 4.1 shall survive the termination of the Credit Agreement and the other
Loan Documents and payment in full of the Obligations.

3.2 Indemnity. Each of the Credit Parties, hereby agrees that its obligation to
indemnify and hold the Releasees harmless as set forth in the immediately
preceding Section 4.1, shall include an obligation to indemnify and hold
Releasees harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, reasonable attorney’s fees and expenses) or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by, or on behalf of any Person, including, without limitation,
the respective officers, directors, agents, trustees, creditors, partners or
shareholders of any of the Credit Parties, whether threatened or initiated,
asserting any claim for legal or equitable remedy under any statute, regulation
or common law principle arising from or in connection with the negotiation,
preparation, execution, delivery, performance, administration and enforcement of
this Third Amendment or any other document executed in connection herewith;
provided that none of the Credit Parties, shall have any indemnification
obligation to any Releasee pursuant to this Section with respect to liabilities
to the extent resulting from the gross negligence or willful misconduct of any
Releasee. If and to the extent that the foregoing undertaking is adjudged by a
final judicial determination to be unenforceable for any reason, each of the
Credit Parties jointly and severally agrees to make the maximum contribution to
the payment and satisfaction thereof which is permissible under applicable law.

 

2

Amendment No. 3 to Credit Agreement CIT/BROADVIEW NETWORKS



--------------------------------------------------------------------------------

The foregoing indemnity shall survive the termination of the Credit Agreement
and the other Loan Documents and the payment in full of the Obligations.

3.3 Ratification of Liability. Subject to the terms of the Credit Agreement and
this Third Amendment, each of the Credit Parties, as debtors, grantors,
pledgors, guarantors, assignors, or in other similar capacities in which such
Person grants liens or security interests in its properties or otherwise act as
accommodation parties or guarantors, as the case may be, hereby ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents (as amended hereby) to which it is a
party (including, without limitation, the obligation to pay interest at the rate
of interest contemplated by Section 4.1(c) of the Credit Agreement on account of
Events of Default heretofore occurring, currently pending or hereafter arising)
and, to the extent such Credit Party granted liens on or security interests in
any of its properties pursuant to any such Loan Document as security for or
otherwise guaranteed any or all Obligations under or with respect to the Loan
Documents, each of the Credit Parties hereby ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. Each of the Credit Parties hereby consents to this Third
Amendment. Except as otherwise provided herein, the execution of this Third
Amendment shall not operate as a waiver of any right, power or remedy of the
Lender, constitute a waiver of any provision of any of the Loan Documents or
serve to effect a novation of the Obligations.

Section 4 REPRESENTATIONS AND WARRANTIES AND COVENANTS

Each of the Borrowers hereby represents and warrants to the Administrative Agent
and the Lenders as follows:

4.1 The Third Amendment. The execution, delivery and performance by each Credit
Party of this Third Amendment, (i) have been duly authorized by all necessary
action, and (ii) do not and will not contravene its charter or by-laws, its
limited liability company or operating agreement or its certificate of
partnership or partnership agreement, as applicable, or any applicable law or
any contractual restriction binding on or otherwise affecting it or any of its
properties. This Third Amendment has been duly and validly executed by an
authorized executive officer of each of the Borrowers and constitutes the legal,
valid and binding obligation of each of the Borrowers enforceable against each
of the Borrowers in accordance with its terms. The Credit Agreement, as amended
by this Third Amendment, remains in full force and effect and is the valid and
binding obligation of each of the Borrowers enforceable against each of the
Borrowers in accordance with its terms. Each of the Borrowers hereby ratifies
and confirms the Credit Agreement, as amended by this Third Amendment.

4.2 No Default or Event of Default. No Default or Event of Default has occurred
or now exists under the Credit Agreement, as amended by and after giving effect
to this Third Amendment, and no Default or Event of Default will occur as a
result of the effectiveness of this Third Amendment.

4.3 Solvency. After giving effect to the consummation of the transactions
contemplated in this Third Amendment and the other Loan Documents, each of the
Borrowers are Solvent.

4.4 Restatement of Representations and Warranties. The representations and
warranties of each of the Borrowers contained in the Credit Agreement, as
amended by and after giving effect to this Third Amendment, and the other Loan
Documents are true and correct on and as of the date of this Third Amendment as
though made on the date of this Third Amendment, it being understood and agreed
that any representation or warranty which by its terms was made as of a
specified date shall be required to be true and correct only as of such
specified date.

Section 5 CONDITIONS TO EFFECTIVENESS.

The date and time of the effectiveness of this Third Amendment (the “Third
Amendment Effective Date”) is subject to the satisfaction of each and all of the
following conditions precedent (unless waived in writing by the Administrative
Agent and the Lenders):

5.1 Loan Documents. The Administrative Agent shall have received an executed
copy of (i) this Third Amendment, and (ii) Secretary’s Certificate(s) with
respect to the Credit Parties, confirming the due authorization of the
transactions contemplated by the Third Amendment, together with copies of the
authorizing resolutions, all in form and substance satisfactory to the
Administrative Agent.

 

3

Amendment No. 3 to Credit Agreement CIT/BROADVIEW NETWORKS



--------------------------------------------------------------------------------

5.2 Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated by this
Third Amendment shall be satisfactory in form and substance to the
Administrative Agent and its counsel.

5.3 Amendment Fee. Borrowers shall pay to Administrative Agent for the ratable
benefit of the Lenders an amendment fee in the amount of One Hundred Twenty Five
Thousand Dollars ($125,000.00), which shall be deemed fully earned and
immediately due and payable upon the execution of this Third Amendment and which
shall be paid either directly by Borrower or by the Administrative Agent’s
making a Revolving Credit Loan and retaining the proceeds for distribution to
the Lenders in satisfaction of such amendment fee.

Section 6 CONSENT AND AFFIRMATION OF GUARANTORS.

In order to induce the Administrative Agent and the Lenders to enter into this
Third Amendment and to provide the accommodations set forth herein, and in
consideration of such accommodations, each Guarantor hereby: (i) consents to the
provisions of this Third Amendment; (ii) confirms, agrees and certifies that as
of the date of this Third Amendment (a) such Guarantor’s obligations under the
Guaranty Agreement and the Collateral Agreement, relating to the Guaranteed
Obligations (as defined in the Guaranty Agreement) and/or the Obligations, as
amended by this Third Amendment shall be unimpaired hereby, (b) such Guarantor
has no defenses or set-offs against the Administrative Agent or the Lenders, or
any of their officers, directors, employees, agents or attorneys with respect to
its Guaranty, (c) all of the terms, conditions and covenants in the Guaranty
Agreement remain unaltered and in full force and effect and are hereby ratified
and confirmed; (iii) reaffirms the Guaranty Agreement in accordance with its
terms; (iv) acknowledges that the Guaranty Agreement extends to each and every
obligation due and owing from the Borrowers to the Administrative Agent and the
Lenders under the Credit Agreement; (vi) certifies that as of the date of this
Third Amendment all of the representations and warranties made in the Guaranty
Agreement and the Collateral Agreement are true and correct in all material
respects; and (vii) ratifies and confirms the indemnification and waiver of jury
trial provisions contained in the Guaranty Agreement and the Collateral
Agreement

Section 7 MISCELLANEOUS.

7.1 Governing Law. This Third Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York without giving
effect to the conflict of laws rules thereof.

7.2 Severability. Any provision of this Third Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Third
Amendment.

7.3 Counterparts. This Third Amendment may be executed in any number of
counterparts and by different parties hereto and separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument.

7.4 Headings. Section headings used in this Third Amendment are for the
convenience of reference only and are not a part of this Agreement for any other
purpose.

7.5 Negotiations. The Credit Parties acknowledge and agree that all of the
provisions contained herein were negotiated and agreed to in good faith after
discussion with the Administrative Agent and the Lenders.

7.6 Nonwaiver. Except as otherwise provided in this Third Amendment, the
execution, delivery, performance and effectiveness of this Third Amendment shall
not operate as, or be deemed or construed to be, a waiver: (i) of any right,
power or remedy of the Lenders or the Administrative Agent under the Credit
Agreement or the other Loan Documents, or (ii) of any term, provision,
representation, warranty or covenant contained in the Credit Agreement or any
other Loan Document. Further, none of the provisions of this Third Amendment
shall constitute, be deemed to be or construed as, a waiver of any Default or
Event of Default under the Credit Agreement, except as provided by this Third
Amendment.

 

4

Amendment No. 3 to Credit Agreement CIT/BROADVIEW NETWORKS



--------------------------------------------------------------------------------

7.7 Reference to and Effect on the Credit Agreement. Upon the effectiveness of
this Third Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement as amended by this Third Amendment
and each reference to the Credit Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Credit Agreement
shall mean and be a reference to the Credit Agreement, as amended by this Third
Amendment.

7.8 Further Assurances. The Borrowers agree that they will, promptly upon the
request of the Administrative Agent, make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under the Credit Agreement and the other Loan Documents,
including, without limitation the perfection of Administrative Agent’s security
interests in (and control of) all Credit Parties’ applicable deposit accounts
and securities accounts, as well as all patents, trademarks and other assets
acquired by Broadview Networks from Natural Convergence, Inc.

7.9 Post-Closing Obligation. Within thirty (30) days after the Third Amendment
Effective Date (or such later date not more than sixty (60 days after the Third
Amendment Effective Date, with the consent of the Administrative Agent in its
sole discretion), the Administrative Agent shall have received control
agreements, duly authorized, executed and delivered, among the applicable Credit
Party, the Administrative Agent and the applicable depositary bank, as required
by, (but with such exceptions as are provided in) the Collateral Agreement (to
the extent not previously obtained), and each in form and substance satisfactory
to the Administrative Agent, including that upon a Trigger Event such depositary
bank shall not take instructions from such applicable Credit Party (but if,
after a Trigger Period, no Trigger Event shall have occurred during any period
of thirty (30) consecutive days, then, at the end of such 30-day period, the
Administrative Agent shall notify the applicable depositary bank that the
applicable Credit Party is once again entitled to give instructions to such
depositary bank). Any extension of the date by which the Credit Parties are
required to comply with this Section 7.9, beyond the aforementioned sixty
(60) days after the Third Amendment Effective Date, may only be granted upon the
consent of all Lenders.

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective officers or Administrative Agent thereunto
duly authorized as of the date first written above.

 

BORROWERS

 

BROADVIEW NETWORKS HOLDINGS, INC.

By:  

/s/ Corey Rinker

Name:  

Corey Rinker

Title:  

CFO

BROADVIEW NETWORKS INC. By:  

/s/ Corey Rinker

Name:  

Corey Rinker

Title:  

CFO

BROADVIEW NETWORKS OF MASSACHUSETTS, INC. By:  

/s/ Corey Rinker

Name:  

Corey Rinker

Title:  

CFO

 

5

Amendment No. 3 to Credit Agreement CIT/BROADVIEW NETWORKS



--------------------------------------------------------------------------------

SIGNATURES CONTINUED ON FOLLOWING PAGE

BROADVIEW NETWORKS OF VIRGINIA, INC.

By:  

/s/ Corey Rinker

Name:  

Corey Rinker

Title:  

CFO

BRIDGECOM INTERNATIONAL, INC. By:  

/s/ Corey Rinker

Name:  

Corey Rinker

Title:  

CFO

GUARANTORS BRIDGECOM HOLDINGS, INC. By:  

/s/ Corey Rinker

Name:  

Corey Rinker

Title:  

CFO

TRUCOM CORPORATION By:  

/s/ Corey Rinker

Name:  

Corey Rinker

Title:  

CFO

BRIDGECOM SOLUTIONS GROUP, INC. By:  

/s/ Corey Rinker

Name:  

Corey Rinker

Title:  

CFO

OPEN SUPPORT SYSTEMS, LLC By:  

/s/ Corey Rinker

Name:  

Corey Rinker

Title:  

CFO

BROADVIEW NP ACQUISITION CORP. By:  

/s/ Corey Rinker

Name:  

Corey Rinker

Title:  

CFO

BV-BC ACQUISITION CORPORATION By:  

/s/ Corey Rinker

Name:  

Corey Rinker

Title:  

CFO

 

6

Amendment No. 3 to Credit Agreement CIT/BROADVIEW NETWORKS



--------------------------------------------------------------------------------

SIGNATURES CONTINUED ON FOLLOWING PAGE

ADMINISTRATIVE AGENT

THE CIT GROUP/BUSINESS CREDIT, INC. By:  

/s/ Evelyn Kusold

Name:   Evelyn Kusold Title:   Vice President LENDERS: THE CIT GROUP/BUSINESS
CREDIT, INC. By:  

/s/ Evelyn Kusold

Name:   Evelyn Kusold Title:   Vice President JEFFERIES FINANCE LLC By:  

/s/ E. Joseph Hess

Name:   E. Joseph Hess Title:   Managing Director

 

7

Amendment No. 3 to Credit Agreement CIT/BROADVIEW NETWORKS